Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19          PageID.1   Page 1 of 18




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
STATE OF MICHIGAN, and                    )
THE SAGINAW CHIPPEWA INDIAN TRIBE )
  OF MICHIGAN,                            )
     Plaintiffs,                          ) Case No: 1:19-cv-13292
                                          )
v.                                        )
                                          )
THE DOW CHEMICAL COMPANY,                 )
     Defendant.                           )
_________________________________________ )



                                   COMPLAINT

      The United States of America, by the authority of the Attorney General of

the United States, acting at the request and on behalf of the U.S. Department of the

Interior (“DOI”) through the U.S. Fish and Wildlife Service and the Bureau of

Indian Affairs; the State of Michigan (the “State”), through State natural resource

trustees, the Michigan Department of Environment, Great Lakes, and Energy

(“EGLE”)(formerly known as the Michigan Department of Environmental Quality

or “MDEQ”), the Michigan Department of Natural Resources (“MDNR”), and the

Michigan Attorney General; and the Saginaw Chippewa Indian Tribe of Michigan

(“Tribe”) under its Tribal Council, through the undersigned attorneys, file this

complaint and allege as follows:
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19           PageID.2    Page 2 of 18




                            NATURE OF THE ACTION

      1.     This is a civil action brought by the United States, the State, and the

Tribe (collectively, the “Plaintiffs”) against Defendant The Dow Chemical

Company (“Dow”) pursuant to Section 107(a) of the Comprehensive

Environmental Response, Compensation, and Liability Act of 1980, as amended

(“CERCLA”), 42 U.S.C. § 9607(a). The State also brings this action pursuant to

Sections 3115(2) and 20126a of the Michigan Natural Resources and

Environmental Protection Act (“NREPA”), MCL 324.3115(2) and 324.20126a.

The Plaintiffs seek to recover damages for injury to, loss of, or destruction of

natural resources resulting from releases of hazardous substances from facilities at

and near Dow’s Michigan Operations, Midland Plant, located at 1000 East Main

Street, Midland, Michigan (“Midland Facility”). The Plaintiffs also seek a

declaratory judgment that Dow is liable for any further damages that may be

assessed for injury to, loss of, or destruction of natural resources resulting from

such releases of hazardous substances, pursuant to CERCLA Section 113(g)(2), 42

U.S.C. § 9613(g)(2), and MCL 324.201226a.




                                           2
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19          PageID.3   Page 3 of 18




                           JURISDICTION AND VENUE

      2.     The Court has jurisdiction over the subject matter of this action

pursuant to Section 113(b) of CERCLA, 42 U.S.C. §§ 9613(b), and 28 U.S.C. §§

1331, 1345, and 1367(a).

      3.     Venue is proper in this district pursuant to Section 113(b) of

CERCLA, 42 U.S.C. § 9613(b), and 28 U.S.C. § 1391(b) and (c) because the

claims arose and the releases of hazardous substances occurred in this district.

                                 BACKGROUND

      4.     Dow’s Midland Facility is located on approximately 1,900 acres along

both sides of the Tittabawassee River in Midland, Michigan. The Midland Facility

is Dow’s headquarters and has historically been Dow’s primary chemical research

and manufacturing facility since the company’s founding in 1890. One of the

chemical production processes at Dow’s Midland Facility was electrolysis of brine

using carbon electrodes to produce bleach and other chlorine-containing products,

including chlorine gases, caustic soda, liquid chlorine, chlorinated phenols,

chlorobenzenes, agricultural products, synthetic rubber, and StyrofoamTM. This

electrolytic process generated significant amounts of the polychlorinated dibenzo-

p-dioxins (“PCDDs” or “dioxins”) and polychlorinated dibenzofurans (“PCDFs” or

“furans”), along with other hazardous substances, that were released into water,

sediments, and floodplain soils along the Tittabawassee River and then moved
                                          3
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19           PageID.4    Page 4 of 18




downstream into the Saginaw River and Saginaw Bay of Lake Huron. In addition,

hazardous substances were released into the air from incinerators Dow operated at

its Midland Facility and settled on surrounding lands and waters.

      5.     Hazardous substances, including PCDDs and PCDFs, released from

the Midland Facility have resulted in, and continue to result in, injury to,

destruction of, or loss of natural resources in a geographic area referred to as the

Tittabawassee River System Assessment Area (“TRSAA”), which consists of

portions of the Tittabawassee River, the Saginaw River, and floodplain areas

adjacent to these rivers, portions of the Saginaw Bay, as well as certain areas in or

near Midland, Michigan that were affected by aerial deposition of hazardous

substances emitted from incinerators at the Midland Facility. Among other things

PCDDs and PCDFs released from the Midland Facility have caused adverse health

and reproductive effects in fish, birds, mammals, and invertebrates in the TRSAA.

PCDDs and PCDFs have very low solubility in water and bioaccumulate in

organisms such as fish, birds, and mammals. PCDDs and PCDFs are toxic at

extremely low concentrations, and in humans can lead to skin lesions; altered liver

function; impairment of the immune system, nervous system, endocrine system,

and reproductive functions; and death. Since at least 1982, human health-based

consumption advisories have been established for fish and wild game in various

parts of the TRSAA, based on the presence of dioxins or furans in edible portions
                                           4
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19           PageID.5   Page 5 of 18




of fish and game, and such advisories remain in effect at this time. In addition,

soil-contact advisories have been established because of the presence of dioxins

and furans in various areas, including several parks in the TRSAA, and such

advisories remain in effect at this time.

      Natural Resource Damage Assessment and Restoration Activities

      6.     CERCLA § 107, 42 U.S.C. § 9607, imposes liability on certain classes

of potentially responsible parties (“PRPs”), including current owners and operators

of a facility from which there has been a release of a hazardous substance, parties

that owned or operated such a facility at the time of disposal of a hazardous

substance, and parties that arranged for disposal or treatment of a hazardous

substance at such a facility owned by another party or entity.

      7.     Under CERCLA § 107(a)(4)(C), 42 U.S.C. § 9607(a)(4)(C), PRPs are

liable for damages for any injury to, destruction of, or loss of natural resources

resulting from the release of hazardous substances, including the reasonable costs

of assessing such injury. Pursuant to CERCLA § 107(f), 42 U.S.C. § 9607(f),

duly-designated Federal, State, and Tribal natural resource trustees are authorized

to assess damages for injury to, destruction of, or loss of natural resources

(“natural resource damages” or “NRD”), and to develop plans to restore, replace,

or acquire the equivalent of the injured, destroyed or lost resources.



                                            5
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19            PageID.6    Page 6 of 18




      8.     Under CERCLA § 101(16), 42 U.S.C. § 9601(16), the term “natural

resources” includes “land, fish, wildlife, biota, air, water . . . and other such

resources belonging to, managed by, held in trust by, appertaining to, or otherwise

controlled by the United States [or] any State or local government … [or] any

Indian tribe.”

      9.     Natural resources in the TRSAA have been injured, and natural

resources will continue to be injured, as a result of releases of hazardous

substances – especially PCDDs and PCDFs – at and from the Midland Facility into

the environment.

      10.    DOI has been designated as a natural resource trustee for federal trust

resources in the TRSAA pursuant to 42 U.S.C. § 9607(f)(2)(A), 40

C.F.R.§ 300.600, and Exec. Ord. No. 12,580, 52 Fed. Reg. 2923 (Jan. 23, 1987).

DOI acts on behalf of the public as a trustee for natural resources, including

threatened or endangered species, migratory birds, other fish and aquatic life, and

their supporting ecosystems, belonging to, managed by, held in trust by,

appertaining to, or otherwise controlled by the United States. See, e.g., 40 C.F.R.

§ 300.600.

      11.    EGLE, MDNR, and the Michigan Attorney General have been

designated as State natural resource trustees for state trust resources in Michigan

pursuant to 42 U.S.C. § 9607(f)(2)(B) and 40 C.F.R. § 300.605. EGLE, MDNR,
                                            6
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19           PageID.7    Page 7 of 18




and the Michigan Attorney General act on behalf of the public for natural

resources, including their supporting ecosystems, within the boundary of the State

or belonging to, managed by, or appertaining to such State. 40 C.F.R. § 300.605.

      12.    The Tribe is a natural resource trustee for tribal trust resources in the

TRSAA pursuant to 42 U.S.C. § 9607(f).

      13.    Federal, state, and tribal trusteeship over natural resources may

overlap. The National Contingency Plan directs that, where there are multiple

trustees, the trustees should coordinate and cooperate in carrying out their

responsibilities. 40 C.F.R. § 300.615(a).

      14.    NRD includes the costs of actions to restore, replace, or acquire the

equivalent of the injured natural resources and the reasonable costs of assessing the

injury and the associated damages. NRD may also include compensation for

interim losses to the public attributable to natural resource injuries from the onset

of the injury through the restoration or recovery of the natural resources to an

uninjured state, adjusted for any mitigation of those injuries by response actions or

early restoration actions, and any increase in injuries that may have occurred as a

result of response actions.

      15.    As required by CERCLA § 301(c), 42 U.S.C. § 9651(c), DOI has

promulgated regulations respecting the assessment of NRD and associated

restoration activities. Those regulations are codified at 43 C.F.R. Part 11.
                                            7
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19          PageID.8   Page 8 of 18




      16.    As expressly provided by CERCLA § 107(f)(2)(C), 42 U.S.C.

§ 9607(f)(2)(C), any determination or assessment of damages made by a Federal or

State trustee in accordance with DOI’s NRD assessment regulations shall have the

force and effect of a rebuttable presumption on behalf of the trustee in any judicial

proceeding to recover such damages under CERCLA.

      17.    DOI, the State, and the Tribe have performed a variety of NRD

assessment activities concerning the TRSAA in accordance with DOI’s NRD

assessment regulations. The assessment activities have included preparation of a

preassessment screen; issuance of an assessment plan; development of a draft

injury determination, injury quantification, and damage determination with

restoration scaling; and development of a joint Draft Restoration Plan /

Environmental Assessment that includes descriptions of the injury determination,

injury quantification, and damage determination work conducted.

      18.    The amounts recoverable in an action for NRD under CERCLA

Section 107(a)(4)(C), 42 U.S.C. § 9607(a)(4)(C), include statutory prejudgment

interest on the damages.

               GENERAL ALLEGATIONS AND ALLEGATIONS
                    RELATING TO THE DEFENDANT

      19.    Defendant Dow is a Delaware corporation, with its principal place of

business in Midland, Michigan.

                                          8
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19          PageID.9    Page 9 of 18




      20.     Dow is a “person,” within the meaning of Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21), and MCL 324.301(h).

      21.     The Midland Facility referenced in Paragraphs 1 and 4, as well as

other paragraphs herein, is a “facility,” within the meaning of CERCLA §§ 101(9)

and 107(a), 42 U.S.C. §§ 9601(9) and 9607(a), and MCL 324.20101(s).

      22.     PCDDs and PDCFs are “hazardous substances,” within the meaning

of CERCLA §§ 101(14) and 107(a), 42 U.S.C. §§ 9601(14) and 9607(a), and MCL

324.20101(x).

      23.     Defendant Dow has owned and/or operated chemical production

facilities in Midland, Michigan, within areas that are part of the Midland Facility,

since 1890.

      24.     Dow produced various products at its Midland Facility, including

through its use of a brine electrolysis process that used carbon electrodes that

generated waste that included significant amounts of PCDDs and PCDFs at the

Midland Facility.

      25.     Dow disposed of spent carbon electrodes from the Midland Facility at

various locations, including locations near the banks of the Tittabawassee River

and its tributaries. These spent carbon electrodes contained PCDDs and PCDFs.

In addition, Dow discharged wastewater containing PCDDs and PCDFs into the

environment from the Midland Facility. Dow also operated incinerators at the
                                          9
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19         PageID.10     Page 10 of 18




Midland Facility that were used to dispose of waste materials, including waste

materials that contained PCDDs and PCDFs, and in the process Dow emitted

PCDDs and PCDFs into the air. As a result of these and other activities, Dow

released hazardous substances, including PDCCs and PCDFs, from the Midland

Facility into the environment, including soil, groundwater, surface water and air,

and some of those hazardous substances were deposited onto land and water in or

near Midland. Such releases occurred at times when Dow owned and/or operated

the Midland Facility.

      26.    As the current owner and operator of the Midland Facility, and a party

that owned and operated the Midland Facility at the time hazardous substances

were disposed of there, Dow is liable to Plaintiffs in this action under CERCLA §

107(a)(2), 42 U.S.C. § 9607(a)(2), and MCL 324.20126(l).

                           FIRST CLAIM FOR RELIEF

       (NRD claims by the United States, the State, and the Tribe under CERCLA
         Sections 107 and 113(g)(2), 42 U.S.C. §§ 9607 and 9613(g)(2))

      27.    Paragraphs 1–26 are re-alleged and incorporated herein by reference.

      28.    Releases of PCDDs and PCDFs into the environment at and from the

Midland Facility have resulted in injury to, destruction of, or loss of natural

resources under Federal, State, and Tribal trusteeship. Federal, State, and Tribal

trusteeships of injured natural resources at the TRSAA overlap.

                                          10
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19          PageID.11     Page 11 of 18




      29.    As a result of releases of hazardous substances at and from the

Midland Facility that resulted in injury to, destruction of, or loss of natural

resources in the TRSAA, Plaintiffs undertook activities to assess such injury,

destruction or loss and the associated damages, and Plaintiffs have incurred

reasonable costs of assessing such injury, destruction or loss and damages.

Although Dow has previously reimbursed some of the natural resource damage

assessment costs incurred by each of the Trustees, each of the Trustees has

incurred reasonable natural resource damage assessment costs that have not been

reimbursed by Dow to date.

      30.    Dow is jointly and severally liable to the United States, the State, and

the Tribe for damages for injury to, destruction of, or loss of natural resources,

including the reasonable costs of assessing such damages and the injury,

destruction, or loss (“assessment costs”), resulting from releases of hazardous

substances at and from the Midland Facility, pursuant to Section 107(a)(4)(C) of

CERCLA, 42 U.S.C. § 9607(a)(4)(C).

      31.    Pursuant to CERCLA Section 113(g)(2), 42 U.S.C. § 9613(g)(2),

Plaintiffs are entitled to a declaratory judgment that Dow is liable for any further

damages, including assessment costs, that may occur for injury to, loss of, or

destruction of natural resources, resulting from the releases of hazardous

substances described above in this Complaint.
                                           11
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19          PageID.12    Page 12 of 18




                             SECOND CLAIM FOR RELIEF
                               (State claims under NREPA)

      32.    Paragraphs 1–26 are re-alleged and incorporated herein by reference.

      33.    The releases of PCDDs and PCDFs into the environment at and from

the Midland Facility constitute a “release” and “disposal” of a “hazardous

substance” as those terms are defined in Section 20101(pp), 20101(m), and

20101(x) of the NREPA, respectively (MCL 324.20101(pp), 324.20101(m),

324.20101(x)).

      34.    The releases of PCDDs and PCDFs at and from the Midland Facility

resulted in injury to, destruction of, or loss of natural resources belonging to,

managed by, controlled by, held in trust by, and/or appertaining to the State.

      35.    An owner or operator of a facility who is responsible for an activity

causing a release or threat of release, or who is the owner or operator of a facility

at the time of disposal of a hazardous substance, is liable under Part 201 of the

NREPA. MCL 324.20126(1).

      36.    As the owner and operator of the Midland Facility, Dow is jointly and

severally liable to the State for damages for the full value of injury to, destruction

of, or loss of natural resources resulting from the release or disposal of hazardous

substances, including the reasonable costs of assessing such injury, loss, or

destruction. MCL 324.20126a(1)(c).
                                          12
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19         PageID.13     Page 13 of 18




      37.    Liability for natural resource damages under Section 20126a(1)(c)

“shall be to the state for natural resources belonging to, managed by, controlled by,

appertaining to, or held in trust by the state or a local unit of government.” MCL

324.20126a(4).

      38.    The State of Michigan is authorized to bring a civil claim seeking

recovery of damages for the full value of injury to, destruction of, or loss of natural

resources, including the reasonable costs of assessing the injury, destruction, or

loss resulting from the release or threat of release. MCL 324.20137(1)(c).

      39.    The State’s claims for natural resource damages under Michigan law

are brought in conjunction with the claims of the Federal and Tribal trustees, and

do not seek duplicative recovery of damages for the same release and natural

resource. MCL 324.20126(a)(4).




                                          13
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19        PageID.14    Page 14 of 18




                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, the United States of America, the State of

Michigan, and the Saginaw Chippewa Indian Tribe of Michigan, respectfully

request that this Court:

      1.     Enter a judgment in favor of the Plaintiffs and against Dow for natural

             resource damages, including assessment costs, as well as prejudgment

             interest;

      2.     Enter a declaratory judgment in favor of the Plaintiffs and against

             Dow for any further natural resource damages, including reasonable

             assessment costs, that may occur as a result of hazardous substance

             releases at or from the Midland Facility;

      3.     Award the United States, the State, and the Tribe their costs of this

             action; and

      4.     Grant such other and further relief as the Court deems just and proper.




                                         14
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19        PageID.15    Page 15 of 18




Signature Page for Complaint in United States, the State o f Michigan, and
the Saginaw Chippewa Indian Tribe o f Michigan v. The Dow Chemical Co.
(E.D. Mich.)


                                     For the United States of America




                                     Dep    Assistant Attorney General
                                     Environment and Natural Resources Division
                                     U.S. Department of Justice



                                     s/ Steven J. Willey
                                     STEVEN J. WILLEY (Ohio 0025361)
                                     Senior Counsel
                                     Environmental Enforcement Section
                                     Environment and Natural Resources Division
                                     United States Department of Justice
                                     P.O. Box 7611
                                     Washington, DC 20044
                                     Steven. Willey@usdoj.gov
                                     202-514-2807




                                        15
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19      PageID.16   Page 16 of 18




Signature Page for Complaint in United States, the State of Michigan, and
the Saginaw Chippewa Indian Tribe of Michigan v. The Dow Chemical Co.
(E.D. Mich.)


                                     For the United States of America
                                     (continued)


                                     MATTHEW SCHNEIDER
                                     United States Attorney
                                     Eastern District of Michigan

                                     s/ with consent of Lynn Dodge
                                     LYNN DODGE (P38136)
                                     Assistant United States Attorney
                                     Eastern District of Michigan
                                     211 W. Fort Street, Suite 2001
                                     Detroit, MI 48226



OF COUNSEL:
Kimberly Gilmore
Staff Attorney (PA 43956)
U.S. Department of the Interior
Office of the Solicitor
Three Parkway Center, Rm 385
Pittsburgh, PA 15220




                                       16
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19      PageID.17   Page 17 of 18




Signature Page for Complaint in United States, the State of Michigan, and
the Saginaw Chippewa Indian Tribe of Michigan v. The Dow Chemical Co.
(E.D. Mich.)


                                     For the State of Michigan

                                     DANA NESSEL
                                     Attorney General of Michigan

                                     s/ with consent of Polly A. Synk
                                     POLLY A. SYNK (P63473)
                                     Assistant Attorney General
                                     Michigan Department of Attorney General
                                     Environment, Natural Resources,
                                     and Agriculture Division
                                     6th Floor, G. Mennen Williams Building
                                     525 West Ottawa Street
                                     Lansing, MI 48933
                                     517-335-7664
                                     synkp@michigan.gov

                                     DANIEL EICHINGER, Director

                                     Michigan Department of Natural Resources
                                     Constitution Hall, 525 West Allegan Street
                                     P.O. Box 30028
                                     Lansing, MI 48909-7528
                                     517-284-6367

                                     LEISL EICHLER CLARK, Director

                                     Michigan Department of Environment,
                                     Great Lakes, and Energy
                                     P.O. Box 30473
                                     Lansing, MI 48909-7973
                                     517-284-6700

                                       17
Case 1:19-cv-13292-MOB-PTM ECF No. 1 filed 11/08/19      PageID.18   Page 18 of 18




Signature Page for Complaint in United States, the State of Michigan, and
the Saginaw Chippewa Indian Tribe of Michigan v. The Dow Chemical Co.
(E.D. Mich.)



                                     For the Saginaw Chippewa Indian Tribe
                                     of Michigan


                                     s/ with consent of Sean J. Reed
                                     SEAN J. REED (P62026)
                                     General Counsel of Soaring Eagle Gaming
                                     and Intergovernmental Affairs
                                     Saginaw Chippewa Indian Tribe of Michigan
                                     7070 E. Broadway
                                     Mt. Pleasant, MI 48858
                                     989-775-4032
                                     sreed@sagchip.org




                                     18
